DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The corrected Abstract was received on 12/28/2021 and is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raider in US Publication 2010/0313922 in view of Kaufman in US Patent 8944300.
Regarding Claims 1, 14, and 15, Raider teaches a hands-free responsive umbrella comprising: a responsive umbrella comprising: a cover (5) configured to shield at least a portion of ambient elements for a user of the hands-free responsive umbrella when the responsive umbrella is in an expanded orientation (Figs. 2A-2B), wherein the cover is foldable (to Fig. 7); a cover support structure (8) that provides rigidity to the cover when in the expanded orientation, allowing 
Regarding Claim 2, Raider, as modified, teaches that the hands-free mechanism is wearable.
Regarding Claims 4-6, Raider, as modified, is silent on the details of the hands-free mechanism. Kaufman teaches a hands-free responsive umbrella comprising: a responsive umbrella comprising: a wearable hands-free 
Regarding Claim 7, Raider, as modified, teaches that at least a portion of the plurality of stems extends behind the user when the hands-free mechanism is worn.
Regarding Claim 9, Raider, as modified, teaches that the cover support structure extends directly from the at least a portion of the plurality of stems and the hands-free mechanism.
Regarding Claim 10, Raider teaches that at least a portion of the plurality of stems comprises the cover support structure (see Figs. 2a and 2b).
Regarding Claim 11, Raider teaches that at least a portion of the cover support structure comprises an arc when in the expanded orientation.
Regarding Claim 12, Raider, as modified, teaches that one or more of the plurality of stems and cover support structure comprises hinges (as between 7 and 8), wherein the hinges bend when in the folded position.
Regarding Claim 16, Raider, as modified, teaches that the handles comprise a release mechanism (the “button”), wherein activation of the release mechanism triggers unfolding of the cover.
Regarding Claim 17, Raider, as modified, teaches that the handles comprise a locking mechanism (the “button” collapses the device), wherein activation of the locking mechanism locks one or more the cover, the support structure, and the plurality of stems in the folded position.
Regarding Claim 13, Raider, as modified, teaches that one or more of the plurality of stems and cover support structure comprises a bendable material, wherein the bendable material bends into the folded position (see Claim 5).
Regarding Claim 18, Raider, as modified, teaches that at least a portion (6) of the plurality of stems extends vertically from the user when the hands-free mechanism is worn.
Regarding Claim 19, Raider, as modified, teaches (see Kaufman) that 19. the hands-free mechanism comprises straps (Kaufman 142/152/134) and the at least a portion of the plurality of stems extends from the straps (through the connection at 2 in Raider).
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bagramyan in US Patent 9375060 in view of Kaufman in US Patent 8944300 and Richardson in US Patent 6076539. 
Bagramyan teaches a hands-free responsive umbrella comprising: a responsive umbrella comprising: a cover (12) configured to shield at least a portion of ambient elements for a user of the hands-free responsive umbrella when the responsive umbrella is in an expanded orientation, wherein the cover is foldable; a cover support 
Bagramyan is silent on the use of handles. Kaufman teaches a hands-free responsive umbrella including a plurality of handles (40) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bagramyan by using a plurality of handles as taught by Kaufman in order to allow the user to operate the device with either hand. 
Bagramyan, as modified, is silent on the use of angular adjustments for the stems. Richardson teaches a hands-free responsive umbrella including a cover (12) and a plurality of stems (28 on each side of the cover) extending from the cover; wherein an angle of extension of at least a portion of the plurality of stems is adjustable when the responsive umbrella is in the expanded orientation (see Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bargramyan, as modified, by adding an angular adjustment to the stems as taught by Richardson in order to allow the user to change the angle of the cover in response to the movement of the sun.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
With respect to the applicant’s arguments regarding the Raider device: please see rejections set forth above. Raider is deemed to be in the “expanded configuration” in both Figs. 2A and 2B, and between these two figures, the stems are plainly adjustable angularly while the cover is expanded.
Applicant’s arguments with respect to claim(s) 1 as obvious under Bagramyan in view of Kaufman have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636